Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 6, 10, 11, 14 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 6, “carbonate ester is selected” is confusing and should be amended to recite “carbonate ester selected” for grammatical clarity.
In each of claims 10 and 11, “the carbonate concentration” lacks antecedent basis since claim 1, only recites optional presence of a carbonate salt or organic carbonate, and alternative of the solution comprising carbonic acid. 
In claim 14, it is unclear if the Markush group listings of “cellulose/silica blends” and “cellulose derivatives” concern fibers as with the preceding listings, and “(e.g. wood pulp and/or cotton derived)” and “such as” are each ambiguous, vague and indefinite as to whether the cellulose fibers are necessarily wood pulp or cotton-derived and whether the cellulose derivatives are necessarily cellulose acetate or triacetate, respectively.
In claim 18, it is unclear whether “as compared to an untreated filter material” refers to comparison with the same cellulose filter material introduced in claim 1, including having the same dimensions and comprising a filter material of and containing the same type and amounts of cellulose as the treated filter material.
In claim 19, it is unclear as to what substance or material is being compared with the biopharmaceutical or plasma derivative having a reduced amount of leached beta-glucan.
In claim 20, it is unclear whether “untreated biopharmaceutical or a plasma derivative” is identical in dimension and type of material to the prepared biopharmaceutical or a plasma derivative being compared with for amount of leached beta-glucans.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,014,031. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims taken in combination and claims of ‘031 commonly recite a method for reducing the amount of leachable beta-glucans in a cellulose-containing filter material, by treating with a solution comprising a carbonate salt, organic carbonate or carbonic acid, the solution having a pH of about 7.5 to about 12. 
The instant claims differ from the claims of ‘031 only by lacking recitation of the filter material being a filtration or solid support media or membrane. However the scope of the instant claims reciting filtration media overlaps that of the claims of ‘031, otherwise presence of solid support media with the filter material and/or the filter media comprising a membrane, would be obvious and conventional variants of cellulose-containing filter material.
			ALLOWABLE SUBJECT MATTER
Claims 1-17 and 19 would be allowable if rewritten or amended to overcome the rejection(s) under Obviousness Double Patenting and under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Each of independent claim 1, and claims 2-17 and 19 dependent therefrom are otherwise deemed to distinguish over all of the prior art in view of recitation of the recited reducing of the amount of leachable beta-glucans in a cellulose-containing filter material to comprise treating the filter material with a solution containing any of carbonate salt, organic carbonate or carbonic acid. 
The Gefroh et al non-patent publication of record, as well as newly cited Vigor et al non-patent publication constitute the closest prior art concerning soaking or washing of such cellulose filter material to reduce level of leachable beta glucans prior to use of the filter material by treating. 
Lando et al PGPUBS Document US 2015/0068978 teaches washing of cellulose-containing filtering membranes by any of a wide range of washing solutions which encompass carbonate-containing solutions, so as to reduce level of contaminants from the filters generally. 
However, it was persuasively argued in the parent application 16/316,890 that Lando was directed to an entirely different set of problems regarding membrane treatment, focusing on filter permeability and reduced fouling as well as not teaching any particular advantage of selecting carbonate, carbonic acid or for the membrane treating, thus not being obvious to combine with Gefroh or Vigor.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18 and 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over the Gefroh et al publication of record.
For claims 18 and 20, Gefroh discloses to test, manage and reduce levels of beta glucan and other contaminants, which include filter or membrane-leached glucan from cellulose-containing depth filters and membranes (page 673, 1st column) , and also discloses depth filters and membranes containing both cellulose and diatomaceous earth being pre-treated, prior to or doing use, with water flushing, and buffer equilibration by additives including citrate, acetate and sorbitol to result in lower levels of leachable beta glucan (see page 674 “Testing process filters for beta-glucan levels”, page 274-275 “Controlling beta-glucan level through raw material sourcing” and the paragraph bridging pages 672-673 within the Introduction section). 
Gefroh also teaches obtaining lower levels of beta glucan, or effectively reducing the amount of beta glucan by pre-use flushing, optionally with detergents (page 676, 1st and 2nd column and page 679, “Removal of beta-glucan from in-process product pools”). 
Thus Gefroh is disclosing cellulose-containing filtering membranes having a reduced amount of leachable beta-glucans when compared with untreated cellulose-containing filtering membranes.
For claim 20, Gefroh also discloses obtaining of a biopharmaceutical product treated by such treated cellulose-containing filtering material (see also Abstract at page 672).
Thus, Gefroh either discloses the claimed filter material and biopharmaceutical product or derivative treated by such filter material, or alternatively obviously teaches a cellulose filter material equivalent to that if treated by the methods of claim 1 and claim 19, respectively, including contacting with a carbonate salt or carbonic acid. When the reference teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process. See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  See also  MPEP  § 2113.
	When the examiner has found a substantially similar product as in the applied prior art, the burden of proof is shifted to applicant to establish that their product is patentably distinct and not the examiner to show the same process as making.  In re Brown, 173 USPQ 685 and In re Fessmann, 180 USPQ 324.  Also now see In SmithKline Beecham Corp. v Apotex Corp. Federal Circuit 02/24/2006, where it was held that process limitations in product by process claims are not positively recited limitations.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Vigor et al publication also teaches washing of cellulose-containing filtering membranes to reduce levels of leachable beta glucan.
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
11/18/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778